DETAILED ACTION 
Requirement for information 
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of ionization via REMPI and LDI.  
Moreover, there was a poster presented by some of the inventors at the “European Mass Spectrometry Conference EMSC 2018” in Germany March 11-15.  The abstracts are available online at: 
https://emsc2018.sciencesconf.org/data/pages/Book_emsc_2019.pdf
Please submit the poster presented by inventor Ralf Zimmermann to the lecture titled:
 “A New Single Particle Aerosol Laser Mass Spectrometer for Dual TOFMS Analysis of the Individual Airborne Aerosol Particles: Detection of Polycyclic Aromatic Hydrocarbons and Inorganic Compounds”.  Of particular interest is the disclosed technique that “has been further improved to also allow bipolar LDI-results”.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.



Election/Restrictions
Claims 2-3 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 January 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 A first irradiation unit configured to irradiate in claims 1 and 4. The structure is disclosed to be an infrared laser ([0075]) or equivalents thereof.
A second irradiation unit configured to irradiate in claims 1 and 7-8.  The structure is disclosed to be either an UV laser and focusing mirror 16 ([0079]-[0081]) or a UV laser and a second UV laser ([0082]).
An optical element configured to generate the second beam in claims 4-7.  The structure is disclosed to be a concave focusing mirror as disclosed in paragraphs [0081] and [0094] of the published application.1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Substantially simultaneous resonance-enhanced multiphoton and laser desorption ionization for single particle mass spectrometry.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract is more than 150 words in length. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, the phrase “in particular” and "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining claims are indefinite by virtue of their dependencies on indefinite claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passig et al. (as submitted with the IDS of 06 November 2020).
Regarding claim 1, Passig et al. teach a device for mass spectroscopic analysis of particles (fig. 1), the device comprising: 
a first irradiation unit (fig. 1b, laser desorption at 10.6 µm (IR)) configured to irradiate a particle with electromagnetic radiation to cause components of the particle to detach, in particular to desorb, ablate and/or evaporate, from the particle (inherent to laser desorption), the detached components of the particle being located in proximity of a residual core of the particle (after desorption particles are in proximity to a residual core, from which particles were desorbed), 
a second irradiation unit (Figure 1c and 1e) configured to irradiate substantially simultaneously (note figure 1 shows 1c and 1e occur at only a two µs difference, thus substantially simultaneously as compared to a second or a minute or an hour.  Alternatively, since the LDI source and the REMPI source are different laser sources, the device could be operated to irradiate the two beams simultaneously.  The claim is written as an apparatus and therefore must be structurally distinguished over that of the 
- at least a part of the detached components, and optionally the residual core of the particle, with a first beam of electromagnetic radiation to cause an ionization of at least a part of the detached components, the first beam of electromagnetic radiation exhibiting a first intensity (via REMPI see figure 1c), and 
- at least a part of the residual core of the particle with a second beam of electromagnetic radiation to cause an ionization of at least a part of the components of the residual core of the particle, the second beam of electromagnetic radiation exhibiting a second intensity, which is preferably larger than the first intensity (figure 1e via LDI, note LDI has a higher intensity, see table 1 (note: it is unclear whether the claim is requiring a higher intensity or not)), and 
a mass spectrometer comprising an ion source region configured to accommodate positive ions (+),of the detached Page 2 of 9 112968047.2 0046700-00106Appl. No. 17/053,506 Amdt. dated January 6, 2022 Reply to Office Action of November 1, 2021 components a first detection channel configured to detect the positive ions (+) (fig. 1, the region between TOF1 and TOF2 is the ions source region accommodating both positive and negative ions and the slit in plate electrodes are the detection channels for detecting positive ions as indicated by the polarity of the electrodes (i.e. negative polarity results in ions exiting into respective TOFMS of the positive charge)).
Regarding claim 5, Passig et al. teach wherein the first beam of electromagnetic radiation is a substantially parallel beam (as seen in figure 1b, the laser desorption beam appears parallel).
Regarding claim 8, Passig et al. teach  wherein the second irradiation unit is configured such that a time difference between the irradiation of the detached components, and optionally the residual core of the particle, with the first beam and the irradiation of the residual core of the particle with the second beam is less than 20 ns, preferably less than 5 ns, in particular less than 1 ns (as discussed above, since each laser is separate, the first and second lasers could be fired at the same time thus leaving a time difference less than 1 ns). 
Regarding claim 9, Passig teaches wherein the first beam of electromagnetic radiation is configured to cause a resonant ionization (REMPI) of at least a part of the detached components and/or the second beam of electromagnetic radiation is configured to cause a non-resonant ionization (LDI) of at least a part of the components of the residual core of the particle (as seen in figure 1).
Claim 15 is the method of claim 1 and therefore rejected as discussed in the citations above.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bente (Bente, “Online Laser Desorption-Multiphoton Postionization Mass Spectrometry of Individual Aerosol Particles: Molecular Source Indicators for Particles Emitted from Different Traffic-Related and Wood Combustion Sources” Anal. Chem. 2008, 80, 8991–9004)(copy of publication submitted herewith)

a first irradiation unit configured to irradiate a particle with electromagnetic radiation to cause components of the particle to detach, in particular to desorb, ablate and/or evaporate, from the particle, the detached components of the particle being located in proximity of a residual core of the particle (CO2 laser focal point see figure 1a, caption teaches wavelength in IR range), 
a second irradiation unit configured to irradiate substantially simultaneously (excimer laser, figure 1 caption teaches within the UV range, right column on page 8994, lines 9-16 teach instantaneously switching between REMPI and LDI mode, both are ionization modes) 
- at least a part of the detached components, and optionally the residual core of the particle, with a first beam of electromagnetic radiation to cause an ionization of at least a part of the detached components, the first beam of electromagnetic radiation exhibiting a first intensity (REMPI mode), and 
- at least a part of the residual core of the particle with a second beam of electromagnetic radiation to cause an ionization of at least a part of the components of the residual core of the particle, the second beam of electromagnetic radiation exhibiting a second intensity, which is preferably larger than the first intensity (LDI mode, disclosed in the citation above to having increased power thus increased intensity), and 
a mass spectrometer comprising an ion source region configured to accommodate positive ions (+), and optionally negative ions (-), of the detached Page 2 of 9 112968047.2 0046700-00106Appl. No. 17/053,506 Amdt. dated January 6, 2022 Reply to Office Action of November 1, 2021 components and/or of the components of the residual core, a first detection 
Claim 15 is the method of claim 1 and therefore rejected as discussed in the citations above.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann (EP1193497A2)(copy of publication and machine translation submitted herewith)
Regarding claim 1, Zimmermann teaches a device for mass spectroscopic analysis of particles (figure 3), the device comprising: 
a first irradiation unit (23) configured to irradiate a particle with electromagnetic radiation to cause components of the particle to detach, in particular to desorb, ablate and/or evaporate, from the particle, the detached components of the particle being located in proximity of a residual core of the particle (23 in IR range see last full paragraph on page 6.  23 is for desorption see page 4, lines 12-14), 
a second irradiation unit configured to irradiate substantially simultaneously (laser beams 24-25.  Note 25 is delays as short as a few 100 ns thus substantially simultaneously see page 5, lines 7-9) 
- at least a part of the detached components, and optionally the residual core of the particle, with a first beam of electromagnetic radiation to cause an ionization of at 
- at least a part of the residual core of the particle with a second beam of electromagnetic radiation (pulse 25) to cause an ionization of at least a part of the components of the residual core of the particle, the second beam of electromagnetic radiation exhibiting a second intensity, which is preferably larger than the first intensity (page 5, lines 2-5, 25 generates ions), and 
a mass spectrometer comprising an ion source region configured to accommodate positive ions (+), and optionally negative ions (-), of the detached Page 2 of 9 112968047.2 0046700-00106Appl. No. 17/053,506 Amdt. dated January 6, 2022 Reply to Office Action of November 1, 2021 components and/or of the components of the residual core, a first detection channel configured to detect the positive ions (+), and optionally a second detection channel configured to detect the negative ions (-) (as seen in figure 3 and discussed on page 4 direct negative ions in aperture in TOF MS 26 and positive ions in the aperture in TOFMS 27).  
Claim 15 is the method of claim 1 and therefore rejected as discussed in the citations above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Kirihara et al. (US pgPub 2007/0272849) or alternatively in view .
Regarding claim 4, Zimmermann teaches wherein the second irradiation unit comprises an irradiation source (inherent), in particular a single laser source, configured to generate the first beam of electromagnetic radiation (24), and to generate the second beam of electromagnetic radiation (25).
Zimmermann does not disclose how the second beam of radiation is generated except to suggest it is focused (see page 5, lines 4-5).  Zimmermann fails to disclose an optical element configured to generate the second beam of electromagnetic radiation.
However, Kirihara et al. teaches an optical element configured to generate a focused beam of irradiation ([0025]).
Kirihara et al. modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Kirihara in the device of Zimmermann because it would facilitate a focus region of laser flux at the irradiation point, thus facilitate the undisclosed method of generating the focused light beam 25 of Zimmermann.
Alternatively, Tan et al. teach a mirror arrangement to focus the beam of irradiation to an irradiation point (mirror 34 shown for converging as seen in figure 3).
Tan et al. modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Tan in the device of Zimmermann because it would increase the number of laser passes through the aerosol and thus increase ionization and utilization of the laser energy.
Alternatively, Allison teaches a mirror arrangement to focus the beam of irradiation to an irradiation point ([0039]).
Allison modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Allison in the device of Zimmermann because it would allow the light to be reflected to have predetermined energy density (i.e. intensity) ([0025]), therefore suitable for generating the second focused light of Zimmermann.
Alternatively, Konig teaches a mirror arrangement to focus the beam of irradiation to an irradiation point ([0173]).
Konig modifies Zimmermann by suggesting a mirror arrangement to focus the beam of irradiation to an irradiation point.
Since both inventions are directed towards focusing a laser beam, it would have been obvious to one of ordinary skill in the art to have the mirror arrangement of Konig  in the device of Zimmermann because it would allow the light to be reflected to have  a controlled focus ([0172]), therefore suitable for generating the second focused light of Zimmermann.
Regarding claim 6, Zimmermann in view of Kirihara teach wherein the optical element is a focusing optical element configured to generate the second beam of electromagnetic radiation by focusing at least a part of the first beam ([0025] of Kirihara).
Regarding claim 6, Zimmermann in view of Tan teach wherein the optical element is a focusing optical element configured to generate the second beam of electromagnetic radiation by focusing at least a part of the first beam (Tan et al., mirror 34 in figure 3 shown converging radiation by focusing part of the first beam incident thereon).
Regarding claim 7, Zimmermann in view of Kirihara teach wherein the second irradiation unit is arranged such that the first beam of electromagnetic radiation impinges at a first side of the detached components and/or the residual core of the particle (Zimmermann, beam 24 as seen in figure 3), and the optical element comprises a focusing mirror located at a second side of the detached components and/or the residual core of the particle, wherein the second side is opposite to the first side (as seen in Kirihara, mirrors located on both sides of the irradiation point).
Regarding claim 7, Zimmermann in view of Tan teach wherein the second irradiation unit is arranged such that the first beam of electromagnetic radiation impinges at a first side of the detached components and/or the residual core of the particle (Zimmermann, beam 24 as seen in figure 3), and the optical element comprises a focusing mirror located at a second side of the detached components and/or the residual core of the particle, wherein the second side is opposite to the first side (as seen in figure 3 of Tan mirror and laser light on opposite sides of the particle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note if optical element is amended to not invoke 35 USC 112(f), at least claim 4 would be anticipated by Passig applied below because a laser source is an optical element.  Alternatively, Bente teaches a focusing lens (page 8994, right column, second to last sentence of the first full paragraph), thus generating the second beam with an optical element.